Truly, J.,
delivered the opinion of the court.
Under the facts of this case it was error, to submit the question of exemplary damages to the consideration of the jury.
“It has been held in this state that punitive damages may he recovered only in cases where the acts complained of are characterized by malice, fraud, oppression, or willful wrong evincing a disregard of the rights of others. There must be some element of one or more of the qualities or properties named, relating to the acts made the ground of the action, before exemplary damages can be inflicted.” Railroad v. Marlett, 78 Miss., 872 (29 South. Rep., 62). Accepting as true all the facts stated by appellee in reference to the removal of the telephone after his refusal to pay the agreed rental for the month which had just ended, none of the elements necessary to characterize the act as wanton, willful, oppressive, and malicious existed. It may be that the manager or other employe of the appellant misinterpreted the rules established by the company to be enforced in such contingencies; but.if this be true, it would only authorize the recovery of compensatory damages, unless the actions of the employes were not only wrong, but committed with a knowl*493edge of their wrongfulness. Every legal wrong entitles the party injured to recover damages sufficient to compensate for the injury inflicted, but not every legal wrong entitles the injured party to recover exemplary damages. Punitive damages are allowed not solely nor chiefly for the benefit of the particular individual injured, but are awarded on the well-established principle of law that they may have a deterrent effect and protect the general public against a repetition of similar offenses. - The- instructions of the court, considered as abstract propositions, are phrased with striking accuracy, but those authorizing the infliction of punitive damages are not applicable to the facts of the case-presented.
. We refrain from entering upon any discussion of the relative rights of telephone companies and patrons where, from atmospheric conditions, defective appliances, or other similar causes, inefficient and unsatisfactory service is rendered by the telephone companies. This is an important question, and we prefer to leave it until presented for necessary decision.

JReversed and remanded.